Citation Nr: 1749218	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for schizoaffective disorder of depressive type (claimed as major depressive disorder) in excess of 30 percent prior to December 29, 2010, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability resulting from a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from December 1970 to April 1974. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), that granted service connection for schizoaffective disorder of depressive type (claimed as major depressive disorder) and assigned a 30 percent rating.  A March 2011 rating decision awarded a 50 percent rating effective December 29, 2010, and the Veteran continues to seek a higher rating.

The Veteran initially requested a hearing before the Board, but withdrew this request in December 2016.  

The Veteran's attorney submitted argument and medical evidence in March 2017 with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Considering the Veteran's arguments and the VA form 21-8940, TDIU application filed in April 2014, the Board finds that TDIU is a part of this claim for increased rating.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, for the period on appeal, the Veteran's schizoaffective disorder of depressive type most nearly approximates occupational and social impairment with deficiencies in most areas due to symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); and difficulty in establishing and maintaining effective relationships; total occupational and social impairment is not shown or approximated.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran is unable to maintain substantially gainful employment as a result of his service-connected schizoaffective disorder of depressive type consistent with his education and employment history.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent are more nearly approximated for the period on appeal, for the Veteran's schizoaffective disorder of depressive type.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9211 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU are more nearly approximated.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.160, 3.341, 3.400, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  

      A.  Duty to Notify

In a June 2008 letter, the RO notified him of the evidence needed to substantiate claims for service connection.  This letter delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  The initial rating claim is a downstream issue.  A March 2014 letter informed the Veteran regarding increased ratings and TDIU criteria.  

      B.  Duty to Assist 

The RO assisted the claimant in the procurement of relevant records, associating the Veteran's lay statements, post-service VA treatment records, and adequately attempting to obtain identified private treatment records with the claims file.  

In November 2009 and December 2010, the Veteran underwent VA examinations for evaluation of schizoaffective disorder of depressive type.  The examination reports are based on consideration of the Veteran's prior medical history, examinations and treatment, testimony and lay contentions and also describe the disability in sufficient detail.  

The Veteran's attorney submitted additional medical evidence in March 2017.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

A December 2009 rating decision granted the Veteran service connection for schizoaffective disorder of depressive type and assigned a 30 percent rating as of April 17, 2008.  The RO subsequently increased the Veteran's rating to 50 percent from December 29, 2010.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Nonetheless, the Board finds, for the reasons that follow, a uniform rating is warranted throughout the appeal period.  

Schizoaffective disorder of depressive type is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9211.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Under the general rating formula for mental disorders, a 30 percent disabling rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Since the beginning of this appeal, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, the scores in earlier records during the appeal period are considered here inasmuch as they generally support an increased rating for the time period in question.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran urges that his manifestations of schizoaffective disorder of depressive type for the period on appeal are more severe than currently rated.  He urges that he only appears to have good hygiene and appearance because his wife dresses him and cares for him.  In reality, he has short and long term memory loss, cannot remember people's names and has no friends.  He feels incapable of holding a job.  He has thoughts of suicide and has aimed a loaded gun at his temple.  He reports having wrecked his car, trying to kill himself.  See Veteran's July 2010 VA form 9 argument in support of a rating in excess of 30 percent.  Because the Board finds the evidence in equipoise as to whether the Veteran in fact approximates the criteria for a 70 percent rating, it grants a 70 percent rating, as set forth below.  

The principal piece of probative evidence that supports the award of a 70 percent rating is the February 2017 VA form 21-0960P-2, Mental Disorders Disability Benefits Questionnaire (DBQ) submitted by appellant's attorney in March 2017.  The February 2017 opinion from H. H.-G., Ph. D. (Dr. H.), a private licensed psychologist, is based on an interview with the Veteran, a review of the claims folder and citations to a medical journal (Journal of Mental Health Policy and Economics).  Dr. H. provides a detailed assessment of the Veteran, with reference to his occupational and mental health background.  Dr. H. opines that the Veteran's schizoaffective disorder causes occupational and social impairment, with deficiencies in most areas.  She noted he could no longer do the simplest activities.  She observed he had short term memory difficulty, concentration problems, was anxious, suspicious and depressed, and had overt hallucinations.  She did not find total occupational and social impairment.  

The Board notes that this opinion is set out in a detailed eight-page report that addresses and discounts seemingly contrary evidence, and notes multiple treatment and examination records that support her assessment.  It addresses the prior VA examination opinions and treatment records, and essentially finds them supportive of the assessment.  In short, the Board finds it a persuasive and highly probative medical opinion in support of the assignment of a 70 percent rating, and no higher.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt Dr. H.'s February 2017 opinion regarding the assignment of a 70 percent rating for schizoaffective disorder, as it finds it well-supported and thorough.  It is in accord with the treatment record.  The Board cannot disassociate the symptoms causing severe impairment with any part of the appeal period.  Accordingly an initial rating of 70 percent for schizoaffective disorder is granted for the entire appeal period.  

III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

The Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In determining unemployability, consideration should be given to the Veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 4.3.

At the outset, schizoaffective disorder of depressive type is not the Veteran's sole service connected disability.  However, based on the current decision, it is evaluated at 70 percent.  Further, his April 2014 VA form 21-8940 asserts a claim for TDIU based solely on schizoaffective disorder of depressive type.  The initial rating percentage threshold is met for consideration of a TDIU based on schizoaffective disorder of depressive type.  See 38 C.F.R. §4.16, Rice, supra.

The Veteran argues that his schizoaffective disorder of depressive type renders him unemployable.  The Veteran's April 2014 VA form 21-8940, Unemployability Claim, indicates that he last worked in 2011 for DOD as a construction inspector and before that as water plant operator.  In his prior VA form 21-8940 filed in May 2011, he indicated that he was disabled due to a combination of disabilities, but was still working at Fort Bliss as a construction inspector.  

For much of the same reasons set forth in the above schizoaffective disorder of depressive type evaluation, the principal piece of probative evidence that supports the award of TDIU is the February 2017 opinion of Dr. H.  It provides a detailed, well-supported opinion that places the evidence in equipoise as to whether schizoaffective disorder caused him to be unemployable.  Dr. H. reviews the evidence which relates to occupational functioning and notes that the Veteran cannot sustain the stress of a competitive work environment or be expected to engage in gainful activity due to schizoaffective disorder.  She notes his difficulty remembering events, requests and details or sequencing that would affect his employment.  She noted his mood difficulty would cause problems in social and work life.  She noted his nervousness and anxiety as a safety hazard on the job.  She also noted poor interpersonal skills and workplace trust issues, increased paranoia and struggles with appropriate work interaction.  She noted physical signs of depression to include his extreme fatigue, hypersomnia, appetite issues, weight fluctuation and emotional outbursts.  She observed that employers cite higher distractibility, absenteeism, and emotional turmoil, which he would manifest due to his disability, as inappropriate in the workplace.  She cited to a medical journal to support her conclusion that the Veteran's schizoaffective disorder is debilitating occupationally and prevents him from maintaining substantially gainful employment.  

Further support for this opinion is found in the December 2015 and December 2016 opinions of a VA treating physician.  A December 2015 statement indicates that the Veteran is unable to work due to schizoaffective disorder despite treatment.  The December 2016 statement also indicates he is unemployable due to schizoaffective disorder.  His suspicions, inability to focus, paranoia, dizziness and lethargy from this condition render him unable to work.  

The 2017 opinion of Dr. H. is uncontroverted and thorough, and well-supported by reference to the record.  It addresses the treatment records, and is supported by the two statements from the VA physician.  The conclusions are not contrary to the treatment record.  In short, the Board finds it a persuasive and highly probative medical opinion in support of the assignment of TDIU based on schizoaffective disorder, based on the April 2014 claim.  

The Board adopts Dr. H's February 2017 opinion regarding the assignment of TDIU due to schizoaffective disorder of depressive type.  Wray v. Brown, 7 Vet. App. at 493.  


ORDER

A 70 percent rating is granted for schizoaffective disorder of depressive type for the entire period on appeal, subject to the laws governing the award of monetary benefits.  

TDIU based on schizoaffective disorder of depressive type is granted.




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


